                                                                            FILED
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 1 of 15CLERK,
                                                                      Page        ID #:1
                                                                          U.S. DISTRICT COURT


                                                                              12/31/2020

                                                                                     DM
                                                                          CENTRAL DISTRICT OF CALIFORNIA
 1                                                                          BY: ___________________ DEPUTY


 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                      CR No. 2:20-cr-00629-DMG

11               Plaintiff,                         I N F O R M A T I O N

12               v.                                 [18 U.S.C. § 371: Conspiracy]

13   BRIAN NEWTON,                                  [CLASS A MISDEMEANOR]

14               Defendant.

15

16         The United States Attorney charges:
17                                     [18 U.S.C. § 371]
18   A.    DEFENDANT AND CO-CONSPIRATORS
19         At times relevant to this Information:
20         1.    Defendant BRIAN NEWTON served as the Chief Financial
21   Officer and Chief Operating Officer of Sobriety and Addiction
22   Solutions, LLC, which did business as My Life Recovery Centers
23   (“MyLife”).
24         2.    Co-conspirator Daniel Markel (“Markel”) served as the Chief
25   Executive Officer of MyLife.
26         3.    Co-conspirator Daniel Asimus (“Asimus”) was a physician who
27   served as the national medical director of MyLife.
28
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 2 of 15 Page ID #:2



 1        4.      MyLife promoted itself as a treatment provider for drug

 2   addiction.

 3        5.      Lance Gooberman (“Gooberman”) was a medical doctor who

 4   owned and operated various business entities in New Jersey, including

 5   a medical practice.

 6        6.      Wayne Moran (“Moran”) was a medical doctor located in Hong

 7   Kong who owned and operated several business entities in Hong Kong.

 8        7.      Company 1 was a pharmacy located in Hawaii.

 9        8.      K.S. was an individual who owned and operated Company 1.

10   B.   STATUTORY AND REGULATORY BACKGROUND

11        At times relevant to this Information:

12        9.      The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301

13   et seq. (“FDCA”), regulated the manufacture, labeling, and

14   distribution of all drugs shipped or received in interstate commerce,

15   including the distribution of prescription drugs.

16        10.     A “drug” was defined by the FDCA as, among other things,

17   articles intended for use in the diagnosis, cure, mitigation,

18   treatment, or prevention of disease in man or other animals; articles

19   (other than food) intended to affect the structure or any function of

20   the body of man or other animals; and articles intended for use as a

21   component of any such articles.

22        11.     A “new drug” was defined by the FDCA as “any drug . . . not

23   generally recognized, among experts qualified by scientific training

24   and experience to evaluate the safety and effectiveness of drugs, as

25   safe and effective for use under the conditions prescribed,

26   recommended, or suggested in the labeling thereof . . . .”

27        12.     Under the FDCA, drugs that may only be dispensed upon a

28   written prescription of a licensed practitioner included any “drug

                                            2
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 3 of 15 Page ID #:3



 1   intended for use by man which because of its toxicity or other

 2   potentiality for harmful effect, or the method of its use, or the

 3   collateral measures necessary to its use, is not safe except under

 4   the supervision of a practitioner licensed by law to administer such

 5   drug.”   A drug could also be limited to prescription use by an

 6   application approved by the U.S. Food and Drug Administration

 7   (“FDA”).

 8        13.     A “new drug” could not be introduced or delivered for

 9   introduction into interstate commerce unless the FDA had approved a

10   New Drug Application (“NDA”) or an Abbreviated New Drug Application

11   (“ANDA”) with respect to the drug, or it qualified for an exemption

12   as an Investigational New Drug.

13        14.     Naltrexone was a prescription drug used to treat opioid

14   addiction.    A naltrexone pellet was an unapproved new drug that

15   contained the active pharmaceutical ingredient (“API”) naltrexone

16   that was surgically implanted into a patient so that it could

17   dissolve and release the API over a specified period of time.

18        15.     Gooberman would manufacture and/or oversee the manufacture

19   of naltrexone pellets, which constituted an unapproved new drug under

20   the FDCA.

21   C.   OBJECT OF THE CONSPIRACY

22        16.     Beginning on an unknown date and continuing through at

23   least September 19, 2016, in Los Angeles County, within the Central

24   District of California, and elsewhere, defendant BRIAN NEWTON

25   conspired with Co-conspirators Markel and Asimus, and others known

26   and unknown to the United States Attorney, to introduce an unapproved

27   new drug, namely, naltrexone pellets, into interstate commerce, in

28

                                            3
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 4 of 15 Page ID #:4



 1   violation of Title 21, United States Code, Sections 331(d), 355(a)

 2   and 333(a)(1).

 3   D.   MANNER AND MEANS OF THE CONSPIRACY

 4        17.   The object of the conspiracy was carried out, and was to be

 5   carried out, in substance as follows:

 6              a.    Defendant NEWTON and Co-conspirator Markel would

 7   decide to purchase naltrexone pellets from Moran in Hong Kong.

 8              b.    Defendant NEWTON and Co-conspirator Markel, on behalf

 9   of MyLife, would order naltrexone pellets from Moran in Hong Kong.

10              c.    Defendant NEWTON and Co-conspirators Markel and Asimus

11   would cause Moran to ship naltrexone pellets to Co-conspirator Asimus

12   and K.S. at Company 1 in Hawaii.

13              d.    Defendant NEWTON and Co-conspirators Markel and Asimus

14   would arrange for K.S. to receive naltrexone pellets at Company 1 in

15   Hawaii.

16              e.    Defendant NEWTON would send, or cause to be sent,

17   instructions to K.S. to ship naltrexone pellets from Company 1 in

18   Hawaii to physicians, surgery centers, and an addiction treatment

19   center located outside of Hawaii.

20              f.    Company 1 would send naltrexone pellets to physicians,

21   surgery centers, and an addiction treatment center located outside of

22   Hawaii, as directed by a MyLife employee acting under defendant

23   NEWTON’s authorization.

24              g.    After Company 1 would no longer store and ship

25   naltrexone pellets on behalf of MyLife, defendant NEWTON would ship,

26   and caused to be shipped, naltrexone pellets from MyLife’s Burbank

27   office to physicians, surgery centers, and addiction treatment

28   centers located outside of California.

                                            4
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 5 of 15 Page ID #:5



 1              h.     The naltrexone pellets that Moran would ship from Hong

 2   Kong to MyLife and Co-conspirator Asimus in Burbank, California, and

 3   to Company 1 in Hawaii would not be listed with the FDA by Moran,

 4   MyLife, or any other person or entity as drugs that were being

 5   manufactured for commercial distribution in the United States.

 6   E.   OVERT ACTS

 7        18.   On or about the following dates, in furtherance of the

 8   conspiracy and to accomplish its object, defendant NEWTON, Co-

 9   conspirators Markel and Asimus, and other co-conspirators known and

10   unknown to the United States Attorney, committed, and willfully

11   caused others to commit, various overt acts within the Central

12   District of California and elsewhere, including, but not limited to,

13   the following:

14        Overt Act No. 1:       On or about March 2, 2015, Co-conspirator

15   Markel emailed Moran, copying defendant NEWTON and Gooberman, about

16   contacting/setting up a conference call with Moran to discuss “the

17   long lasting naltrexone implant from China.”

18        Overt Act No. 2:       On or about March 3, 2015, defendant NEWTON

19   and Co-conspirator Markel spoke to Moran about ordering naltrexone

20   pellets.

21        Overt Act No. 3:       On or about March 19, 2015, Co-conspirator

22   Markel emailed Moran, copying defendant NEWTON and Co-conspirator

23   Asimus, and attached a completed order form for 73 units of 2200 mg

24   naltrexone pellets made in Australia and 130 units of 3600 mg

25   naltrexone pellets made in China, which provided a shipping address

26   for Co-conspirator Asimus at MyLife’s office in Burbank, California.

27        Overt Act No. 4:       On or about March 22, 2015, Co-conspirator

28   Markel emailed Moran, copying defendant NEWTON, about having his

                                            5
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 6 of 15 Page ID #:6



 1   order for naltrexone pellets finalized the next day and stated that

 2   he was prepared to wire funds for the order later that week.

 3        Overt Act No. 5:       On or about March 23, 2015, Co-conspirator

 4   Markel caused the transfer of approximately 851,400 Hong Kong dollars

 5   (the equivalent of approximately $112,593.39 U.S.) from a Wells Fargo

 6   bank account to a bank account controlled by Moran.

 7        Overt Act No. 6:       On or about March 25, 2015, Co-conspirator

 8   Markel emailed Moran, copying defendant NEWTON, about how to break

 9   down his order of naltrexone pellets for shipment to MyLife,

10   including a request for the first shipment of 30 units of 3600 mg

11   naltrexone pellets.

12        Overt Act No. 7:       On or about May 8, 2015, defendant NEWTON

13   emailed Moran, copying K.S. and Co-conspirators Markel and Asimus, to

14   request that 30 units of 3600 mg naltrexone pellets be shipped to Co-

15   conspirator Asimus and K.S. at Company 1 in Hawaii.

16        Overt Act No. 8:       On or about May 26, 2015, Co-conspirator

17   Asimus emailed defendant NEWTON and K.S., asking whether the

18   naltrexone pellets had been received.

19        Overt Act No. 9:       On or about May 26, 2015, after receiving

20   photographs from K.S. of the naltrexone pellets that had been

21   received in Hawaii, Co-conspirator Markel emailed Co-conspirator

22   Asimus and K.S., copying defendant NEWTON and Moran, thanking K.S.

23   and indicating that he looked forward to meeting K.S. in the very

24   near future.

25        Overt Act No. 10:      On or about June 12, 2015, defendant NEWTON

26   caused a package containing naltrexone pellets to be shipped from

27   Hawaii to Fresno, California.

28

                                            6
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 7 of 15 Page ID #:7



 1        Overt Act No. 11:      On or about June 30, 2015, Co-conspirator

 2   Markel emailed Moran, copying defendant NEWTON and Co-conspirator

 3   Asimus, confirming a meeting with Moran for July 1, 2015, to get more

 4   information about the naltrexone pellets made in China, noting, “Our

 5   doctors are looking for a lot of specific information.”

 6        Overt Act No. 12:      On July 1, 2015, Co-conspirator Markel

 7   emailed Moran, copying defendant NEWTON, with a list of questions Co-

 8   conspirator Markel had received from doctors working with MyLife

 9   regarding the naltrexone pellets, including a question about

10   obtaining audit reports from “the USA FDA” and another question

11   asking, “Why are we buying an implant from within China rather than

12   from within the US or other country?”

13        Overt Act No. 13:      On or about July 7, 2015, Co-conspirator

14   Markel emailed defendant NEWTON, Co-conspirator Asimus, and others a

15   MyLife update for investors and others that indicated, among other

16   things, that defendant NEWTON, Co-Conspirators Markel and Asimus, and

17   Gooberman had worked together to select Moran as MyLife’s source for

18   naltrexone pellets.

19        Overt Act No. 14:      On or about July 10, 2015, defendant NEWTON

20   caused a package containing naltrexone pellets to be shipped from

21   Hawaii to Walnut Creek, California.

22        Overt Act No. 15:      On or about July 13, 2015, defendant NEWTON

23   caused a package containing naltrexone pellets to be shipped from

24   Hawaii to Cary, North Carolina.

25        Overt Act No. 16:      On or about July 14, 2015, Co-conspirator

26   Markel emailed Moran, copying defendant NEWTON, forwarding an email

27   from a doctor located in Washington, D.C., who suggested that a

28   consultant should review the regulatory documentation for the Chinese

                                            7
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 8 of 15 Page ID #:8



 1   manufacturer of the naltrexone pellets, and noting, “We are having

 2   very good results with the Chinese implants that are [sic] doctors

 3   want as much information as possible.        Can you help with this?”

 4        Overt Act No. 17:      On or about July 14, 2015, Co-conspirator

 5   Markel responded to an email from Moran, copying defendant NEWTON,

 6   about the status of MyLife’s next order of naltrexone pellets,

 7   indicating that Co-conspirator Markel would contact Moran about

 8   future orders after he could “get all the doctors fully on board with

 9   this strategy of working with you.”

10        Overt Act No. 18:      On or about July 15, 2015, defendant NEWTON

11   caused a package containing naltrexone pellets to be shipped from

12   Hawaii to Walnut Creek, California.

13        Overt Act No. 19:      On or about July 15, 2015, defendant NEWTON

14   caused a package containing naltrexone pellets to be shipped from

15   Hawaii to Washington, D.C.

16        Overt Act No. 20:      On or about July 27, 2015, defendant NEWTON

17   caused a package containing naltrexone pellets to be shipped from

18   Hawaii to Fresno, California.

19        Overt Act No. 21:      On or about July 28, 2015, defendant NEWTON

20   caused a package containing naltrexone pellets to be shipped from

21   Hawaii to Washington, D.C.

22        Overt Act No. 22:      On August 1, 2015, defendant NEWTON emailed

23   Moran, copying Co-conspirator Markel, requesting to have 50

24   naltrexone pellets shipped to Co-conspirator Asimus in Burbank,

25   California, and asking if MyLife could exchange 50 previously

26   purchased Australian-manufactured naltrexone pellets for Chinese-

27   manufactured naltrexone pellets.

28

                                            8
      Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 9 of 15 Page ID #:9



 1        Overt Act No. 23:      On or about August 3, 2015, defendant NEWTON

 2   and Co-conspirator Markel caused 50 naltrexone pellets to be shipped

 3   from Hong Kong to Co-conspirator Asimus in Burbank, California.

 4        Overt Act No. 24:      On or about August 3, 2015, Co-conspirator

 5   Asimus emailed Co-conspirator Markel and Moran, copying defendant

 6   NEWTON, stating that he and others were eager to see what data and

 7   report might be received from MyLife’s consultant who would visit and

 8   audit the manufacturer of 3600 mg naltrexone pellets in China.

 9        Overt Act No. 25:      On or about August 6, 2015, defendant NEWTON

10   caused a package containing naltrexone pellets to be shipped from

11   California to Raleigh, North Carolina.

12        Overt Act No. 26:      On or about August 19, 2015, defendant

13   NEWTON caused a package containing naltrexone pellets to be shipped

14   from California to Raleigh, North Carolina.

15        Overt Act No. 27:      On or about September 23, 2015, Co-

16   conspirator Markel emailed Moran, copying defendant NEWTON,

17   confirming that MyLife wanted to exchange previously purchased

18   Australian-manufactured naltrexone pellets for Chinese-manufactured

19   naltrexone pellets.

20        Overt Act No. 28:      On or about September 23, 2015, defendant

21   NEWTON emailed Moran, copying Co-conspirator Markel, indicating that

22   MyLife had 48 Australian-manufactured naltrexone pellets to exchange.

23        Overt Act No. 29:      On or about September 27, 2015, defendant

24   NEWTON emailed Moran, copying Co-conspirator Markel and an employee

25   of MyLife, indicating that the shipment of Australian-manufactured

26   naltrexone pellets would be shipped out the next morning and asking

27   for the address to where the naltrexone pellets should be sent.

28

                                            9
     Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 10 of 15 Page ID #:10



 1        Overt Act No. 30:      On or about September 28, 2015, defendant

 2   NEWTON and Co-conspirator Markel caused a shipment of Australian-

 3   manufactured naltrexone pellets, described as “PLASTIC TUBES,

 4   TABLETS,” to be shipped from Burbank, California, to Hong Kong.

 5        Overt Act No. 31:      On or about November 23, 2015,

 6   defendant NEWTON emailed Moran, copying Co-conspirator Markel,

 7   requesting that 50 naltrexone pellets be shipped from Hong Kong to

 8   Co-conspirator Asimus in Burbank, California.

 9        Overt Act No. 32:      On or about November 27, 2015, defendant

10   NEWTON and Co-conspirator Markel caused a shipment of 45 naltrexone

11   pellets from Hong Kong to Co-conspirator Asimus in Burbank,

12   California.

13        Overt Act No. 33:      On or about November 25, 2015, defendant

14   NEWTON caused a package containing naltrexone pellets to be shipped

15   from California to Washington, D.C.

16        Overt Act No. 34:      On or about December 4, 2015, defendant

17   NEWTON caused a package containing naltrexone pellets to be shipped

18   from California to Washington, D.C.

19        Overt Act No. 35:      On or about December 9, 2015, defendant

20   NEWTON caused a package containing naltrexone pellets to be shipped

21   from California to Bingham Farms, Michigan.

22        Overt Act No. 36:      On or about December 13, 2015, Co-

23   conspirator Markel emailed Moran, asking if Moran could ship 20-30

24   naltrexone pellets immediately to Newport Beach, California.

25        Overt Act No. 37:      On or about December 13, 2015, Co-

26   conspirator Markel emailed Moran, copying defendant NEWTON,

27   confirming that MyLife wished to change its order from 3600 mg

28

                                           10
     Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 11 of 15 Page ID #:11



 1   naltrexone pellets to 800 mg naltrexone pellets and asking to have

 2   the order sent that day to MyLife’s office in Burbank, California.

 3        Overt Act No. 38:      On or about December 19, 2015, Co-

 4   conspirator Markel emailed defendant NEWTON, Gooberman, and others

 5   about taking steps to enforce MyLife’s purported exclusive right to

 6   distribute in the United States naltrexone pellets manufactured by

 7   Gooberman.

 8        Overt Act No. 39:      On or about January 25, 2016, defendant

 9   NEWTON caused a package containing naltrexone pellets to be shipped

10   from California to Bingham Farms, Michigan.

11        Overt Act No. 40:      On or about January 25, 2016, defendant

12   NEWTON caused a package containing naltrexone pellets to be shipped

13   from California to Skokie, Illinois.

14        Overt Act No. 41:      On or about January 28, 2016, defendant

15   NEWTON caused a package containing naltrexone pellets to be shipped

16   from California to Raleigh, North Carolina.

17        Overt Act No. 42:      On or about February 2, 2016, defendant

18   NEWTON caused a package containing naltrexone pellets to be shipped

19   from California to Bingham Farms, Michigan.

20        Overt Act No. 43:      On or about February 5, 2016, defendant

21   NEWTON caused a package containing naltrexone pellets to be shipped

22   from California to Raleigh, North Carolina.

23        Overt Act No. 44:      On or about February 9, 2016, defendant

24   NEWTON caused a package containing naltrexone pellets to be shipped

25   from California to Clinton Township, Michigan.

26        Overt Act No. 45:      On or about February 11, 2016, defendant

27   NEWTON caused a package containing naltrexone pellets to be shipped

28   from California to Skokie, Illinois.

                                           11
     Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 12 of 15 Page ID #:12



 1        Overt Act No. 46:      On or about February 16, 2016, defendant

 2   NEWTON emailed Moran, copying Co-conspirator Markel, indicating that

 3   MyLife would like to order a batch of 800 mg naltrexone pellets and

 4   requesting that pricing/invoice be sent to defendant NEWTON.

 5        Overt Act No. 47:      On or about February 16, 2016, defendant

 6   NEWTON emailed Moran, copying Co-conspirator Markel, indicating that

 7   the order of 800 mg naltrexone pellets should be shipped to Co-

 8   conspirator Asimus in Burbank, California.

 9        Overt Act No. 48:      On or about February 17, 2016, defendant

10   NEWTON and Co-conspirator Markel caused the transfer of approximately

11   42,250 Hong Kong dollars (the equivalent of approximately $5,567.20

12   U.S.) from a Wells Fargo bank account to a bank account controlled by

13   Moran.

14        Overt Act No. 49:      On or about February 19, 2016, defendant

15   NEWTON emailed Moran, copying Co-conspirator Markel, and attached a

16   signed order form and wire confirmation for payment of 42,250 Hong

17   Kong dollars for naltrexone pellets, noting that an additional amount

18   was owed to pay for the naltrexone pellets in full.

19        Overt Act No. 50:      On or about February 19, 2016, defendant

20   NEWTON, copying Co-conspirator Markel, responded to an email from

21   Moran about ordering naltrexone pellets, and indicated that MyLife

22   intended to continue to purchase 3600 mg naltrexone pellets in the

23   future, but that they still had “quite a bit of supply.”

24        Overt Act No. 51:      On or about February 22, 2016, defendant

25   NEWTON and Co-conspirator Markel caused the transfer of approximately

26   3,000 Hong Kong dollars (the equivalent of approximately $396 U.S.)

27   from a Wells Fargo bank account to a bank account controlled by

28   Moran.

                                           12
     Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 13 of 15 Page ID #:13



 1        Overt Act No. 52:      On or about February 22, 2016, defendant

 2   NEWTON caused a package containing naltrexone pellets to be shipped

 3   from California to Bingham Farms, Michigan.

 4        Overt Act No. 53:      On or about February 22, 2016,

 5   defendant NEWTON caused a package containing naltrexone pellets to be

 6   shipped from California to Omaha, Nebraska.

 7        Overt Act No. 54:      On or about February 22, 2016, defendant

 8   NEWTON caused a package containing naltrexone pellets to be shipped

 9   from California to Washington, D.C.

10        Overt Act No. 55:      On or about February 24, 2016, defendant

11   NEWTON caused a package containing naltrexone pellets to be shipped

12   from California to Raleigh, North Carolina.

13        Overt Act No. 56:      On or about February 24, 2016, defendant

14   NEWTON caused a package containing naltrexone pellets to be shipped

15   from California to Bingham Farms, Michigan.

16        Overt Act No. 57:      On or about March 2, 2016, defendant NEWTON

17   caused a package containing naltrexone pellets to be shipped from

18   California to Bingham Farms, Michigan.

19        Overt Act No. 58:      On or about March 2, 2016, defendant NEWTON

20   caused a package containing naltrexone pellets to be shipped from

21   California to Raleigh, North Carolina.

22        Overt Act No. 59:      On or about March 2, 2016, defendant NEWTON

23   emailed Moran, copying Co-conspirator Markel, indicating that MyLife

24   wanted to order 50 naltrexone pellets.

25        Overt Act No. 60:      On or about March 9, 2016, defendant NEWTON

26   caused a package containing naltrexone pellets to be shipped from

27   California to Norwalk, Connecticut.

28

                                           13
     Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 14 of 15 Page ID #:14



 1        Overt Act No. 61:      On or about March 9, 2016, defendant NEWTON

 2   caused a package containing naltrexone pellets to be shipped from

 3   California to Bingham Farms, Michigan.

 4        Overt Act No. 62:      On or about March 22, 2016, defendant NEWTON

 5   and Co-conspirator Markel caused the transfer of approximately

 6   189,500 Hong Kong dollars (the equivalent of approximately $25,071.80

 7   U.S.) from a Wells Fargo bank account to a bank account controlled by

 8   Moran.

 9        Overt Act No. 63:      On or about March 23, 2016, defendant NEWTON

10   emailed Moran, copying MyLife’s controller, and attached a signed

11   order form to purchase 50 naltrexone pellets, as well a confirmation

12   of a payment by wire for the order.

13        Overt Act No. 64:      On or about April 28, 2016, defendant NEWTON

14   caused a package containing naltrexone pellets to be shipped from

15   California to Raleigh, North Carolina.

16        Overt Act No. 65:      On or about May 4, 2016, defendant NEWTON

17   caused a package containing naltrexone pellets to be shipped from

18   California to Raleigh, North Carolina.

19        Overt Act No. 66:      On or about May 10, 2016, defendant NEWTON

20   caused a package containing naltrexone pellets to be shipped from

21   California to Raleigh, North Carolina.

22        Overt Act No. 67:      On or about June 29, 2016, defendant NEWTON

23   caused a package containing naltrexone pellets to be shipped from

24   California to Omaha, Nebraska.

25        Overt Act No. 68:      On or about July 11, 2016, defendant NEWTON

26   caused a package containing naltrexone pellets to be shipped from

27   California to Beachwood, Ohio.

28

                                           14
     Case 2:20-cr-00629-DMG Document 1 Filed 12/31/20 Page 15 of 15 Page ID #:15



 1        Overt Act No. 69:      On or about August 4, 2016, defendant NEWTON

 2   caused a package containing naltrexone pellets to be shipped from

 3   California to Washington, D.C.

 4        Overt Act No. 70:      On or about August 31, 2016, defendant

 5   NEWTON caused a package containing naltrexone pellets to be shipped

 6   from California to Bingham Farms, Michigan.

 7        Overt Act No. 71:      On or about September 12, 2016, defendant

 8   NEWTON caused a package containing naltrexone pellets to be shipped

 9   from California to Raleigh, North Carolina.

10        Overt Act No. 72:      On or about September 19, 2016, defendant

11   NEWTON caused a package containing naltrexone pellets to be shipped

12   from California to Raleigh, North Carolina.

13
                                            NICOLA T. HANNA
14                                          United States Attorney
15

16
                                            BRANDON D. FOX
17                                          Assistant United States Attorney
                                            Chief, Criminal Division
18
                                            JOSEPH O. JOHNS
19                                          Assistant United States Attorney
                                            Chief, Environmental and Community
20                                          Safety Crimes Section
21                                          MARK A. WILLIAMS
                                            Assistant United States Attorney
22                                          Deputy Chief, Environmental and
                                            Community Safety Crimes Section
23
                                            HEATHER C. GORMAN
24                                          DENNIS MITCHELL
                                            Assistant United States Attorneys
25                                          Environmental and Community Safety
                                            Crimes Section
26

27

28

                                           15
